Citation Nr: 9917235	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  94-44 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than May 29, 
1996 for a grant of a total rating for compensation based on 
individual unemployability.

2.  Entitlement to compensable evaluation for post-traumatic 
stress disorder between July 27, 1993 and June 23, 1994 and 
between September 1, 1994 and June 8, 1995.

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder between August 1, 1995 and May 29, 1996 
evaluated during that period as 50 percent disabling.

4.  Entitlement to an increased evaluation for post-traumatic 
stress disorder after May 29, 1996, currently evaluated as 70 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1969 to March 
1971.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from August 1992, January 1995 and October 
1997 rating decisions of the Montgomery, Alabama, Department 
of Veterans Affairs (VA) Regional Office (RO). 


REMAND

Service connection for defective vision and acne on the face 
was denied in a November 1992 rating decision.  The veteran 
entered a notice of disagreement, a statement of the case was 
issued and a substantive appeal was received.  

The claim for total rating for compensation based on 
individual unemployability was granted in October 1997 and 
assigned an effective date from the date of claim which was 
May 29, 1996.  The issue of an earlier effective date for 
this benefit is the sole issue certified on appeal.  However, 
inextricably intertwined with this issue is the claim for an 
increased evaluation for post-traumatic stress disorder.  
Service connection for post-traumatic stress disorder was 
granted in January 1995.  A noncompensable evaluation was 
assigned from the date of claim, July 27, 1993 to June 23, 
1994 when the appellant was admitted to the hospital for 
post-traumatic stress disorder treatment.  The noncompensable 
evaluation was continued after discharge between September 1, 
1994 and June 8, 1995.  The appellant was again admitted to 
the hospital between June 8, 1995 and August 1, 1995.  A 50 
percent evaluation was assigned back to the date of 
discharge, August 1, 1995.  A 70 percent evaluation has been 
assigned from the date of claim for total rating due to 
individual unemployability, May 29, 1996.  The appellant 
perfected an appeal as to the issue of the initial assignment 
of the noncompensable evaluation and has subsequently 
supplied statements indicating his disagreement with the 
assigned evaluations.  The RO's rationale for the ratings and 
effective dates assigned must be justified and then certified 
on appeal to the Board before the Board can consider the 
propriety of the assigned date for total rating based on 
individual unemployability.

Accordingly, this case is REMANDED for the following 
development:

1.  The claims for service connection for 
acne (on a direct basis and due to 
exposure to Agent Orange in service) and 
for defective vision should be certified 
to the Board on appeal or in the 
alternative, the RO should state why 
these claims have not been certified on 
appeal.

2.  The RO should justify the assignment 
of noncompensable ratings between July 7, 
1993 and June 23, 1994 and between 
September 1, 1994 and June 8, 1995.  The 
RO should also justify the assignment of 
May 29, 1996 (the date of claim for total 
rating based on individual 
unemployability) as the effective date 
for the 70 percent evaluation for post-
traumatic stress disorder.  It is 
requested that the RO provide a rational 
explanation for the multiple actions 
taken.  

3.  The decision must comply with the 
recent opinion of the General Counsel 
that addresses effective dates of 
ratings.  VAOPGCPREC 12-98.  The decision 
should comply with decisions of the court 
regarding appeals following the initial 
assignment of service connection.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant is free to submit additional evidence or argument 
on remand.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


